DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the presence of claims 10-19 are directed to an invention non-elected with traverse in the reply filed on January 11, 2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Reason for Allowance

Claims 1-9 are allowable.
The following is an examiner’s statement of reasons for allowance:
U.S. Publication No. 2018/0290844 A1 of Lewis et al, disclose a shipping motor vehicle system for relocating pallets and receptacles. The system includes a shipping motor vehicle having a weight sensor within a cargo area that is configured to measure a weight of a pallet or a receptacle. The shipping motor vehicle also includes a location sensor located within the cargo area and configured to identify available storage 
U.S. Publication No. 2016/0047646 A1 of Ochsendorf et al., disclose a system for use with a vehicle comprising a tractor and a trailer, the system comprising: one or more image capture devices, each image capture device configured to capture images of one or both of: an interior of a trailer; and cargo items of the trailer; and an image processor configured to estimate available cargo space within the trailer based on the images; wherein the one or more image capture devices comprise one or more of: a video camera; a still camera; an optical scanner; an infrared scanner; and a laser scanner; and the system further comprises a user interface including a display coupled to the image processor and configured to display the images to an operator.



As to claims 2-9 directly/indirectly depend from allowed claim 1 and therefore are allowed for the same reason/s.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are to show the state of art.

U.S. Publication No. 2017/0107056 A1 of Kadaba et al, disclose a computer program products, methods, systems, apparatus, and computing entities are provided for automated loading and retrieval of items. In various embodiments, items are received at a loading station where identification data may be captured for each item 

U.S. Publication No. 2018/0068266 A1 of Kirmani et al., disclose methods and systems for tracking an object comprise a horizontal surface upon which objects are to be placed, a weight sensor disposed on one side of the horizontal surface, and a processor in communication with the weight sensor. The processor is adapted to detect a change in weight measured by the weight sensor, to associate the detected weight change with an identified object and with a location on the horizontal surface, and to confirm whether a cause of the weight change at the location on the horizontal surface corresponds to a proper handling of the identified object.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562.  The examiner can normally be reached on Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/SISAY YACOB/						February 27, 2021           Primary Examiner, Art Unit 2685